DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 04/29/2022 is acknowledged.
3.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2022.
4.	It is noted that applicants at page 11 of their Remarks filed 04/29/2022 stated the rights to file a divisional application at a later time and to request rejoinder of the withdrawn claims.  
Applicants’ statement regarding the right to file a divisional application at a later time is noted.  However, the request for rejoinder is moot since the present application is not deemed allowable for the reasons set forth below.  According to MPEP § 821.04 [R-3], “Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.”  Since the present application is not allowable at this time, the applicants’ request for rejoinder is not granted at this time.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 8: It recites, among other things, “the solvent” (Emphasis added).  Claim 1, on which claim 8 depends from, do not provide any proper antecedent basis for “the solvent” recited in claim 8.  Thus, it is not clear what “the solvent” in claim 8 is referring to.   
	Accordingly, the scope of this claim is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over English Machine Translation of CN 110547511 (hereinafter referred to as “CN ‘751”) in view of Xiao et al. (“Enabling Covalent Organic Framework Nanofilms for Molecular Separation: Perforated Polymer-Assisted Transfer”, Applied Materials & Interfaces, Published online 5 November 2019)2. 
	As to Claims 1-2, 4, and 6-7: CN ‘751 discloses a method of preparing a pigment particle template involving the steps of providing a color resist or a color filter substrate, forming a covalent organic framework layer on the substrate, wherein the covalent organic framework (COF) layer has a porous network structure (Page 1, lines 1-10; Page 2, lines 7-21; Page 3, lines 1-24; Page 4, lines 1-20;  Page 5, lines 1-15; and Page 6, lines 5-18).  CN ‘751 also discloses that the covalent organic framework layer is prepared by reacting, among other things, an aldehyde-based compound and p-phenylenediamine compounds, both of which are dissolved in a solvent (Page 3, lines 1-10 and Page 6, lines 1-20). 
	However, CN ‘751 does not specifically mention the steps of forming a first porous organic layer on the covalent organic framework layer, followed by replacing the substrate with a second porous organic layer as required by the claimed method.  It also does not specifically mention the step of replacing the substrate with the second porous organic layer comprising polyvinyl fluoride (PVDF) by removing the substrate and performing a transfer step to transfer the covalent organic framework layer and the first porous organic layer to the second porous organic layer, wherein the covalent organic framework layer is located between the first and second porous organic layers as required by present claims 6 and 7.  
	Nevertheless, Xiao et al. disclose the step of forming a first porous organic layer on a covalent organic framework layer, followed by replacing the substrate with a second porous organic layer comprising, for example, polyvinyl fluoride (PVDF) via removing a substrate and performing a transfer step to transfer the covalent organic framework layer and the first porous organic layer to the second porous organic layer, wherein the covalent organic framework layer is sandwiched between the first and second porous organic layers (Pages 44783-44789, and see also abstract).  Xiao et al. also disclose that these particular steps provide excellent separation performances and ultimately prepare composite structures useful for various applications (Page 44789).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed specific steps of forming a first porous organic layer on the covalent organic framework layer and replacing the substrate with a second porous organic layer comprising PVDF via removing the substrate and performing a transfer step to transfer the covalent organic framework layer and the first porous organic layer to the second porous organic layer, wherein the covalent organic framework layer is located between the first and second porous organic layers, as taught by Xiao et al., in the method of CN ‘751, with a reasonable expectation of successfully providing excellent separation performances and forming desired composite structures suitable for various applications taught by Xiao et al. 

Allowable Subject Matter
7.	Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	For record purposes only, it noted that there is no prior art rejection of present claim 8. 

Correspondence
9.	The prior art made of record, namely Heuft et al. (US 8,529,997), and not relied upon is considered pertinent to applicant's disclosure. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 03/24/2021.
        2 Cited in the IDS submitted by applicants on 03/24/2021.